
	
		I
		111th CONGRESS
		2d Session
		H. R. 6268
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Hare (for
			 himself, Mr. George Miller of
			 California, and Ms.
			 Berkley) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish a wage theft prevention grant program in the
		  Department of Labor to prevent wage and hour violations and expand and improve
		  cooperative efforts between enforcement agencies and members of the
		  community.
	
	
		1.Short titleThis Act may be cited as the
			 Wage Theft Prevention and Community
			 Partnership Act.
		2.FindingsCongress finds the following:
			(1)Wage and hour
			 violations are a serious and growing problem for working Americans.
			(2)According to a
			 study by the Ford, Joyce, Hayne, and Russell Sage Foundations, low-wage workers
			 are routinely denied proper overtime pay and are paid less then the minimum
			 wage, often resulting up to a 15-percent loss in pay.
			(3)Widespread wage
			 and hour violations place ethical businesses at a competitive
			 disadvantage.
			(4)Wage and hour
			 violations hurt local economies. State and local governments lose vital tax
			 revenues and spending power when employers do not pay legally required wages
			 and workers receive less than full pay.
			(5)Women are far more
			 likely to suffer minimum wage violations than men, while minority women suffer
			 such violations at a rate nearly triple the rate that white women suffer such
			 violations.
			(6)Social service
			 networks are further strained and poverty increases when low-wage workers
			 receive lower wages than what is required by law.
			(7)The Department of
			 Labor and State departments of labor could more adequately address wage and
			 hour violations with a significant partnership with stakeholders in the
			 community.
			(8)The Government
			 Accountability Office recommended that the Department of Labor identify ways to
			 leverage its existing tools to better address wage and hour violations by
			 improving services provided through partnerships.
			3.DefinitionsIn this Act the following definitions
			 apply:
			(1)The term eligible partner
			 means any of the following:
				(A)A not-for-profit
			 community organization that, in whole or in part, is dedicated to combating
			 poverty and preventing abuse of wage and hour laws.
				(B)A labor organization as defined in section
			 2(5) of the National Labor Relations Act (29 U.S.C. 152(5)).
				(C)A Joint Labor
			 Management Cooperative Committee established pursuant to section 205A of the
			 Labor Management Relations Act, 1947 (29 U.S.C. 175a).
				(2)The term
			 Secretary means the Secretary of Labor.
			(3)The term wage and hour
			 violations refers to violations of the Fair Labor Standards Act or the
			 Migrant and Seasonal Agricultural Worker Protection Act, or any regulations
			 issued under either such Act, or violations of any other law enforced by the
			 Wage and Hour Division of the Department of Labor, as the Secretary may
			 determine.
			4.Authorization to
			 create a wage theft prevention fundThe Secretary shall establish a Wage Theft
			 Prevention Fund, which shall provide funding for the Wage Theft Prevention and
			 Community Partnership Grants described in section 5. The Secretary may
			 promulgate regulations as necessary to carry out this Act.
		5.Wage theft grant
			 program
			(a)Establishment of
			 wage theft prevention and community partnership grantsThe Secretary is authorized to award
			 grants, on a competitive basis, to eligible partners to—
				(1)prevent wage and
			 hour violations by informing workers of their rights and the remedies available
			 to them; and
				(2)expand and improve
			 cooperative efforts between agencies charged with enforcing wage and hour
			 requirements and employers and their employees.
				(b)ApplicationsAn
			 eligible partner seeking a grant under this section shall submit an application
			 to the Secretary at such time and in such manner as the Secretary may require.
			 An application shall include, at a minimum, the following:
				(1)A
			 description of the plan for preventing wage and hour violations.
				(2)A
			 description of the plan for outreach, including a plan for assisting the
			 Department of Labor in communicating with workers.
				(3)A
			 description of the eligible partner’s prior experience in raising awareness
			 about and enforcing wage and hour laws and ensuring that worker rights are
			 respected.
				(4)Evidence of the
			 community need for this type of work, including prevalence of wage and hour
			 violations in the eligible partner’s community or State.
				(5)A description of any larger working group
			 of organizations, including Federal, State, or local government agencies, and
			 faith-based, labor, community, and business organizations—
					(A)of which the
			 eligible partner is a member; or
					(B)which the eligible
			 partner is proposing to work with in carrying out activities funded by such
			 grant.
					(c)Duration and
			 renewal of grants
				(1)Initial grant
			 periodA Wage Theft Prevention and Community Partnerships Grant
			 shall be awarded for an initial grant period of 1 to 3 years.
				(2)RenewalsSuch
			 grant may be renewed for 2 additional grant periods of the same duration as the
			 initial grant period, if—
					(A)the Secretary
			 determines that the funds made available to the recipient were used in a manner
			 required under an approved application; and
					(B)the recipient can
			 demonstrate significant progress in achieving the objectives of the initial
			 application.
					(3)Additional
			 grantA grant recipient may apply for an additional grant under
			 this section once the recipient’s grant renewals with respect to the initial
			 grant have been exhausted.
				(d)Ineligibility
			 for grantsNo grant may be awarded under this section to—
				(1)an entity that the Secretary determines
			 infringes upon upon the rights guaranteed by section 7 of the National Labor
			 Relations Act (29 U.S.C. 157); or
				(2)an entity
			 prohibited by section 427 of Public Law 111–88 from receiving funds
			 appropriated by that Act.
				(e)Performance
			 evaluationEach program,
			 project, or activity funded under this section shall be subject to monitoring
			 by the Secretary which shall include systematic identification and collection
			 of data about activities, accomplishments, programs, and expenditures
			 throughout the life of the program, project, or activity.
			(f)Reports to
			 CongressFor each year in which funding is provided under this
			 section, the Secretary shall submit an annual report to the Congress on the
			 activities carried out by grantees under this section including, at a minimum,
			 information on the following:
				(1)The activities undertaken by each grantee
			 and any other entity that partnered with the grantee to prevent wage and hour
			 violations by informing workers of their rights and the remedies available to
			 them.
				(2)The number of
			 workers assisted by each grantee disaggregated by State, age, income, gender,
			 and race.
				(3)A
			 summary of progress by each grantee in implementing wage theft prevention
			 outreach plans approved by the Secretary.
				(g)Revocation or
			 suspension of fundingIf the
			 Secretary determines, as a result of the reviews required by subsections (e)
			 and (f), or otherwise, that a grant recipient under this section is not in
			 substantial compliance with the terms and requirements of an approved grant
			 application submitted under subsection (b), the Secretary may revoke or suspend
			 funding of that grant, in whole or in part.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this Act, including
			 administrative costs associated with carrying out this Act, such sums as may be
			 necessary for fiscal years 2010 through 2014, to remain available until
			 expended.
		
